STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STATE       OF   LOUISIANA                                                              NO.    2021      KW   1358

VERSUS


KERRY       JONES                                                                             MARCH 41        2022



In    Re:         Kerry          Jones,        applying         for          supervisory            writs,         17th
                  Judicial              District       Court,           Parish       of     Lafourche,             Nos.
                  573900         c/ w    577958.



BEFORE:           GUIDRY,         HOLDRIDGE,          AND    CHUTZ,          JJ.


          WRIT     GRANTED.             A   motion     to    withdraw           a    guilty plea          requires

a
      contradictory              hearing        wherein         the          defendant         is    allowed         to
offer        evidence.                Without       an      evidentiary               hearing,           there       is
nothing          for       the    appellate           court        to        review.          Therefore,            the
trial       court'     s     ruling         denying    the     defendant' s            motion       to    withdraw
his    guilty         plea       is     vacated,      and     this       matter        is     remanded        to    the
trial        court         for    the        sole     purpose           of
                                                                               holding        an     evidentiary
hearing          to        determine          whether        the        former         assistant          district
attorney         and       the   defendant          reached        a    plea        agreement       and    whether
his  guilty   pleas  were    induced  by that agreement.       State                                                 v.

Allah, 2017- 0785 ( La. 1/ 9/ 18), 232 So. 3d 554 ( per curiam).


                                                         JMG
                                                         GH


          Chutz,       J.,    dissents and would deny the writ application.




C   URT     OF APPEAL,           FIRST       CIRCUIT




7
       LDEP'  Ut'Y' lLE K OF COURT
                  FOR      THE   COURT